DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 01/04/2022. Claims 1-3 and 5-10 are presently pending and are presented for examination. Claims 1-2 and 5 are currently amended. Claim 4 was previously cancelled.
Response to Applicant’s Remarks
Applicant’s remarks have been considered and are addressed as follows:
a. Claim rejections — 35 U.S.C. § 112. Applicant's amendment to the claims overcome the rejections of claims 1 and 5 under 35 U.S.C. § 112(a) and 112(b). The rejections are hereby withdrawn. As discussed below, amended claims 1 and 5 include new matter and indefinite language, and necessitate new 35 U.S.C. § 112(a) and 112(b) rejections set forth in this office action.
b. Claim Rejections — 35 U.S.C. § 103. Applicant submits that the Crombez in combination with Symanow fails to disclose the limitation of claim 1 as amended. As discussed below, both claims 1 and 5 include New Matter and are rejected under 35 U.S.C. § 112(a). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with 
“a vehicle speed calculating device” in claim 1.
The structure of the “vehicle speed calculating device” is further disclosed in para 0038 as “sensors attached to the vehicle”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 and 5 recite “…in response to determining the vehicle is in the regen mode, the regen mode is maintained by compensating for the threshold value for determining the release from the regen mode…” which is not explicitly, implicitly or inherently disclosed in the specification. The applicant cites Fig. 3 and para 0067-0068 as support for the amended language, while the paragraphs do not explicitly, implicitly or inherent recite “in response to determining the vehicle is in the regen mode, the regen mode is maintained…” On the contrary, Fig. 2 shows the compensation of the threshold is after the vehicle NOT in regen mode (see Fig. 2, step 15-19), i.e. there is no support for “…determining…in the regen mode, the regen mode is maintained…”.  Therefore, the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claims 1 and 5 recite “…the motor power being power to charge the battery…” which is not explicitly, implicitly or inherently disclosed in the specification. The applicant cites Fig. 3 and para 0067-0068 as support for the amended language, while the paragraphs do not explicitly, implicitly or inherent recite “…the motor power being power to charge the battery”. Therefore, the claim recites NEW MATTER and is rejected under 35 U.S.C. 112(a).
Claims 2-3 and 6-10 are rejected for reciting similar languages as claims 1 and 5 or by virtue of the dependency on claims 1 and 5.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 5 recite “…the motor power being power to charge the battery…” which is ambiguous. The motor power is compared with the threshold to determine entrance into the regen mode and the release from the regen mode (see Fig. 2 and claim 1). When the motor power is “power to charge the battery”, it assuming the vehicle is already in regen mode, i.e. comparing the motor power with the threshold to release from the regen mode. It is not clear what the motor power is when the vehicle is to “enter” the regen mode, i.e. when the vehicle initially was not in the regen mode. Therefore, the claim is indefinite and rejected under 35 U.S.C. 112(b). The claims have been interpreted as best understood by the examiner.
Claims 2-3 and 6-10 are rejected for reciting similar languages as claims 1 and 5 or by virtue of the dependency on claims 1 and 5.
Claim Interpretation
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 112(a) for reciting new matter in the amended claims. The interpretation of the corresponding claims was made to be consistent with the Specification as set forth below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez (US20080300762, hereinafter Crombez) in view of Symanow (US20180056790, hereinafter Symanow).
Regarding Claim 1, Crombez teaches a system for determining a regenerative braking mode (regen mode) of a vehicle to determine an entrance into the regen mode or a release from the regen mode among driving modes of the vehicle (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking mode), the system comprising:
a vehicle speed calculating device configured to detect a driving speed of the vehicle and to output information on the detected driving speed (Crombez, para 0022, line 2 teaches speed calculating device); 
a tilt sensor configured to detect an inclination of a road on which the vehicle is driving and to output information on the detected inclination (Crombez, para 0022, line 2-3 teaches inclination sensing device); and
a processor configured to determine the entrance into the regen mode and the release from the regen mode, respectively, based on the driving speed of the vehicle and the inclination of the road (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 9-18, teaches the threshold related to vehicle speed).
Crombez does not explicitly teach compensating for threshold values from a time point at which a battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero, the motor power being power to charge the battery, wherein in response to determining the vehicle is in the regen mode, the regen mode is maintained by compensating for the threshold value for determining the release from the regen mode, after the time point at which the battery is charged to the preset reference value.
Symanow teaches responsive to regenerative power exceeding a charge power limit of a traction battery, transfer regenerative power to an auxiliary battery (see at least Symanow, para 0003, after a time point the traction battery is charged to a preset level, the regen mode is maintained to charge the auxiliary battery. When the regenerative charging is slowing down as the traction battery is close to be fully charged, it is obvious to a person with ordinary skills in the art that the threshold that controls the entrance/releasing of the regen mode can be modified to keep the vehicle in regen mode to charge the auxiliary battery. When the vehicle stops operation, the motor power is zero. It is obvious when the vehicle powers off the motor power is convergent to zero, therefore the compensation for the threshold, i.e. maintaining the regen mode to charge auxiliary battery, is implemented before a time point the motor power is convergent to zero).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez to compensate for threshold values from a time point at which a battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero, the motor power being Symanow, para 0003-0004).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Symanow as applied to claim 1 above, and further in view of Varocky (“Benchmarking of Regenerative Braking for a Fully Electric Car”, hereinafter Varocky).
Regarding claim 2, Crombez in view of Symanow teaches the system of claim 1. 
Crombez further teaches determining threshold values for entrance into the regen mode and the release from the regen mode using inclination angle and vehicle speed (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 9-18, teaches the threshold related to vehicle speed).
Crombez modified by Symanow does not teach the threshold values are determined by using a threshold of the rotation force of the motor and a compensation map. 
Varocky teaches motor power of the motor is related to the vehicle speed (Varocky, page 6, equation 2-2 teaches kinetic energy generated by a motor is related to the vehicle speed) and road inclination angle (Varocky, page 10, equation 3-1 teaches vehicle speed is related to Fg, and Fig. 3.3 teaches Fg is related to road inclination angle. Equation 2-2 teaches the motor power of a motor is related to vehicle speed above, thus the motor power of a motor is further related to road inclination angle. The threshold values for entering/exiting regen mode based on the inclination of the road and the vehicle speed disclosed by Crombez, can be determined by the motor power of the vehicle as disclosed by Varocky) and a mapping relation between the electric power generated by a motor and vehicle speed/road gradient (Varocky, page 6, equation 2-2; page 10, equation 3-1. The two equations combine to set up a relation between the motor power of a motor and vehicle speed and road inclination angle).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system taught by Crombez and modified by Symanow to include determining the threshold values using the motor power of the motor and a compensation map as taught by Varocky to find an optimal way to combine a regenerative braking with a conventional braking system to achieve maximal energy recuperation (Varocky, page 1, lines 5-7 from the bottom).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Symanow as applied to claim 1 above, and further in view of Cho (US20140067175, hereinafter Cho).
Regarding claim 3, Crombez in view of Symanow teaches the system of claim 1. 
Crombez modified by Symanow does not teach the vehicle speed calculating device calculates an average speed at a preset time interval when the vehicle does not cruise.
However, in the same field of endeavor, Cho teaches the vehicle speed calculating device calculates an average speed at a preset time interval (Cho, para 0046, lines 7-8). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez and modified by Symanow to calculate an average speed at a preset time interval using a vehicle speed Cho, para 0045, lines 1-2).
Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of Symanow, further in view of in view of Wakashiro (US Patent No. 6,424,053, hereinafter Wakashiro). 
Regarding claim 5, Crombez teaches a method for determining a regenerative braking mode (regen mode) of a vehicle to determine an entrance into the regen mode or a release from the regen mode among driving modes of the vehicle (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking mode). 
calculating threshold values for determining the entrance into the regen mode and the release from the regen mode, respectively, according to a driving speed of the vehicle and inclination of a road (Crombez, Fig 3, para 0028 lines 3-8 teaches threshold of entering/exiting regenerative braking and the threshold related to inclination angle; para 0028, lines 1-3 from bottom, teaches vehicle speed can be treated the same as inclination in controlling the threshold of regen mode).
Crombez does not explicitly teach compensating for threshold values from a time point at which a battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero, the motor power being power to charge the battery, wherein in response to determining the vehicle is in the regen mode, the regen mode is maintained by compensating for the threshold value for determining the release from the regen mode, after the time point at which the battery is charged to the preset reference value.
Symanow teaches responsive to regenerative power exceeding a charge power limit of a traction battery, transfer regenerative power to an auxiliary battery (see at least Symanow, para 0003, after a time point the traction battery is charged to a preset level, the regen mode is maintained to charge the auxiliary battery. When the regenerative charging is slowing down as the traction battery is close to be fully charged, it is obvious to a person with ordinary skills in the art that the threshold that controls the entrance/releasing of the regen mode can be modified to keep the vehicle in regen mode to charge the auxiliary battery. When the vehicle stops operation, the motor power is zero. It is obvious when the vehicle powers off the motor power is convergent to zero, therefore the compensation for the threshold, i.e. maintaining the regen mode to charge auxiliary battery, is implemented before a time point the motor power is convergent to zero).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez to compensate for threshold values from a time point at which a battery is charged to a preset reference value to a time point at which motor power of a motor is convergent to zero, the motor power being power to charge the battery, wherein in response to determining the vehicle is in the regen mode, the regen mode is maintained by compensating for the threshold value for determining the release from the regen mode, after the time point at which the battery is charged to the preset reference value as disclosed by Symanow to charge the auxiliary battery with the regenerative power (Symanow, para 0003-0004).
Crombez modified by Symanow does not teach determining whether a present driving mode of the vehicle is the regen mode.  
Wakashiro teaches determining whether a present driving mode of the vehicle is the regen mode (Wakashiro, col 11, lines 25-28). 
Wakashiro, col 11, lines 27-28).
Regarding claim 7, Crombez in view of Symanow and Wakashiro teaches the method of claim 5. 
Wakashiro further teaches comparing a state of charge (SOC) and a temperature of an auxiliary battery with a preset SOC (Wakashiro, col 7, lines 45-54) and a preset temperature of the auxiliary battery (Wakashiro, col 9, lines 63-65). 
The steps of comparing a state of charge (SOC) and a temperature of an auxiliary battery with a preset SOC and a preset temperature of the auxiliary battery are analogous to limitations to claim 5 above, and are therefore rejected on the same premise. 
See claim 5 above for the rationale supporting obviousness, motivation and reasons to combine.
Claim 6 are rejected under 35 U.S.C. 103 as being unpatentable over Crombez in view of  Symanow and Wakashiro as applied in claim 5 above, further in view of in view of Wu (US20180072180, hereinafter Wu).
Regarding claim 6, Crombez in view of Symanow and Wakashiro teaches the method of claim 5. 
	Crombez modified by Symanow and Wakashiro does not teach determining a time point at which the battery is charged to a preset reference value including comparing a power limit for charging the battery with a preset reference value.   
Wu, para 0021, lines 5-7 from bottom teaches comparing a power limit for charging a battery with a reference value).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method disclosed by Crombez and modified by Symanow and Wakashiro to have the function of charging auxiliary battery at a point the traction battery is fully charged as disclosed by Wu to make this modification since the traction battery provides energy for propulsion and at the same time, also may provide energy for other vehicle electrical system (Wu, para 0013, lines 1-6).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the Crombez in view of Symanow and Wakashiro as applied in claim 5 above, and further in view of Hyoudou (US20150251612, hereinafter Hyoudou). 
Regarding claim 8, Crombez in view of Symanow and Wakashiro teaches the method of claim 5. 
Crombez modified by Symanow and Wakashiro does not teach determining a fuel injection state of the vehicle.
However, in the same field of endeavor, Hyoudou teaches determining a fuel injection state of the vehicle (Hyoudou, para 0043, lines 1-6 teaches regenerative mode with engine off) 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Crombez and modified by Symanow and Wakashiro to have the function of determining a fuel injection state of the Hyoudou, para 0038, lines 7-9).
Determining whether a present driving mode of the vehicle- is the regen mode and the step of calculating threshold values are analogous to limitations to claim 5 above, and are therefore rejected on the same premise.
Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over the Crombez in view of Symanow and Wakashiro as applied in claim 5 above, and further in view of Nakada (JP2011056969, hereinafter Nakada). 
Regarding claim 9, Crombez in view of Symanow and Wakashiro teaches the method of claim 5. 
Crombez modified by Symanow and Wakashiro does not teach comparing present motor power of a motor with the threshold values compensated for determining the entrance into the regen mode and entering into the regen mode when the present motor power generated by a motor is equal to or less than the threshold values compensated for determining the entrance into the regen mode.  
However, in the same field of endeavor, Nakada teaches the vehicle speed is above a predetermined value V1, the regenerative braking continues, and when the vehicle speed is below a predetermined value V1, the target regenerative braking force is set to zero (Nakada, para 0087, lines 6-9). When the vehicle is at a higher speed in a downhill, the kinetic energy is higher than that at a low vehicle speed. Nakada therefore teaches at vehicle speed higher than a predetermined value the regen mode is on, while when the vehicle is at a high speed downhill there is less output from the motor, therefor when the motor power of a motor is lower than a predetermined value the regen mode is on.
Nakada, para 002, lines 1-3 from bottom).
Regarding claim 10, Crombez in view of Symanow and Wakashiro teaches the method of claim 5. 
Nakada further teaches the vehicle speed is above a predetermined value V1, the regenerative braking continues, and when the vehicle speed is below a predetermined value V1, the target regenerative braking force is set to zero (Nakada, para 0087, lines 6-9). When the vehicle is at a higher speed in a downhill, the absolute value of the motor power of a motor corresponding to kinetic energy is higher than that at a low vehicle speed. Nakada teaches at vehicle speed lower than a predetermined value the regen mode is off, which is the same as when the motor power of a motor is higher than a predetermined value the regen mode is off.
See claim 9 above for the rationale supporting obviousness, motivation and reasons to combine.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 



/HONGYE LIANG/Examiner, Art Unit 3667 

/KEVIN P MAHNE/Primary Examiner, Art Unit 3668